Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are WO 2015145522 and Wang (US 20160036049) as cited in the record.  WO’522 is relied on to teach a negative electrode active material having a SiO2 core, an intermediate layer covering the core including silicon nitride or silicon oxynitride (claim 1), and a carbon coating layer.  WO’522 does not disclose carbon layer containing nitrogen in the claimed range or the weight ratio of the intermediate layer to the carbon coating layer as in the amended claim 1.  Wang is relied on to teach that the nitrogen can be doped into the carbon coating in an amount of 5% or less as improve the conductivity of the carbon coating.  However, WO’522 or Wang do not disclose the claimed weight ratio of the intermediate layer to the carbon coating layer.  With respect to this, Fukuoka is relied on to teach missing limitation.  However, applicant argued persuasive in the affidavit and the arguments regarding the criticality of the ranges and that Fukuoka does not disclose the same range (see Remarks, Pgs 8-13, and affidavit filed 11/30/2020).  For the reasons above, claims 1-8 and 11-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723